Exhibit 17.1 Linda Starr 4415 Lago Viento Austin, TX 78734 Board of Directors Cinnabar Ventures, Inc 17595 S. Tamiami Trail, Suite 300 Ft. Meyers, FL April 13, 2010 Dear Colleagues, As discussed, please accept this as confirmation of my resignation from the board, effective immediately. I will be pursuing other interests and wish you all the best in your endeavors and continue to believe in the market need and appetite for a ‘family friendly internet environment.’ /s/ Linda Starr Linda Starr April 13, 2010
